Title: To John Adams from William Vernon Sr., 22 October 1778
From: Vernon, William Sr.
To: Adams, John


     
      Dr Sir
      Boston 22nd. Octr. 1778
     
     The above of the 2nd. Oct. via Portsmouth by the Dutchess of Grammount Capt. Poidras. This is only to inclose a Letter for my Son, which I beg the delivery of, and to inform you of the Arrival of the Ships, Providence, Boston and Ranger at Portsmouth the 17th. Instant. The dispatches for Congress &c. are all forwarded as directed. Those Ships have Captured only Three small Prizes since they left France, a Brigantine from London for St. Augustine loaded with Provisions arrived, a Snow from Newfound Land with Fish for Cadiz, arrived, a Brigantine from Granada for Leith, with Rum supposed to be retaken. It gives me pain to relate the frequent Losses of our Continental Ships. The Raleigh Capt. Barry fell in with a Fifty Gun Ship and Frigate, the Third day after he Sail’d, whom he Ingaged about Six hours, being over Power’d by superiour strength, run his ship ashore, on an Island near Penobscot. About 90 of his Men escaped on shore, the remainder was taken, and his Ship, the next day got off by the Enemy.
     
      I am most respectfully Yr. Humble servt.
     
     
     Sir
     Boston 22nd. Octr. 1778
     Nothing material hath occur’d since the above, this serve only to convey the duplicate, and best respect, being with truth Yr. Most Obedt Humble servt.
     
      Wm Vernon
     
    